              Case 2:20-cv-00390-KJN Document 16 Filed 03/04/21 Page 1 of 2



 1   LONGYEAR & LAVRA, LLP
     Van Longyear, CSB No. 84189
 2   Nicole M. Cahill, CSB No. 287165
     3620 American River Drive, Suite 230
 3   Sacramento, CA 95864
     Phone: (916) 974-8500
 4   Facsimile: (916) 974-8510
 5   Attorneys for Defendant, COUNTY OF SACRAMENTO
 6
 7
 8                              UNITED STATES DISTRICT COURT
 9                            EASTERN DISTRICT OF CALIFORNIA
10
11   TAYLOR BROPHY,                  )                 Case No.: 2:20-CV-00390-KJN
                                     )
12              Plaintiff,           )
                                     )                 STIPULATION FOR VOLUNTARY
13       vs.                         )                 DISMISSAL AND [PROPOSED] ORDER
                                     )
14   COUNTY OF SACRAMENTO and DOES 1 )
     THROUGH 50, inclusive,          )                 Complaint Filed: 01/15/2020
15                                   )
                Defendants.          )
16                                   )
17
18         1. In consideration for a waiver of all attorney’s fees and litigation costs, the Plaintiff

19             has agreed to dismiss with prejudice any and all claims arising from his Complaint.

20         2. Each side to bear its own fees and costs.

21
22   Dated: March 3, 2021                         LONGYEAR & LAVRA, LLP

23
                                                  By: /s/ Nicole M. Cahill
24                                                      VAN LONGYEAR
                                                        NICOLE M. CAHILL
25                                                      Attorneys for Defendants
                                                        County of Sacramento
26
27
28



                   STIPULATION FOR VOLUNTARY DISMISSAL AND [PROPOSED] ORDER- 1
               Case 2:20-cv-00390-KJN Document 16 Filed 03/04/21 Page 2 of 2


     Dated: March 3, 2021                                  CABLE LAW, APC
 1
 2
                                                   By: /s/ Keith Cable [as authorized 3-3-21]
 3                                                        KEITH CABLE
                                                          Attorney for Plaintiff
 4
 5
 6
 7                                                ORDER
 8
 9          All parties consented to the jurisdiction of a U.S. Magistrate Judge under 28 U.S.C.
10   § 636(c)(1) in this matter. (ECF Nos. 5, 6.) Pursuant to the parties’ Stipulation, this action is
11   hereby DISMISSED with prejudice, with each party to bear its own fees and costs. The Clerk of
12   Court is directed to close this case.
13
14   Dated: March 4, 2021

15
16
17
18
19
20
21
22
23
24
25
26
27
28



                     STIPULATION FOR VOLUNTARY DISMISSAL AND [PROPOSED] ORDER- 2
